Exhibit FORM OF WARRANT WARRANT TO PURCHASE SHARES OF COMMON STOCK Date of Warrant:, 2 THIS CERTIFIES that, for value received, or his/her/its registered assigns (“Warrantholder”), is entitled, subject to the terms and conditions set forth in this Warrant, to purchase from Studio One Media, Inc., a Delaware corporation (“Company”), , fully paid, duly authorized and nonassessable shares of common stock (“Shares”), $0.001 par value per share, of the Company, at any time commencing on the date hereof and continuing for two years thereafter (the “Exercise Period”) at an exercise price of Dollars and Cents ($) per share, subject to adjustment pursuant to Section 8 hereof. This Warrant is subject to the following provisions, terms and conditions: 1.
